                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOSE POOT, ET AL.,                                  Case No. 19-cv-02722-YGR
                                                       Plaintiffs,
                                   8
                                                                                            ORDER DENYING MOTION TO RELATE
                                                v.                                          CASE
                                   9

                                  10    SAN FRANCISCO COUNTY SHERRIFF’S                     Re: Dkt. No. 17
                                        DEPARTMENT, ET AL.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 3, 2019, plaintiffs filed an administrative motion to determine whether the

                                  14   Court should relate this case to another, Norbert v. San Francisco Sheriff’s Department, 4:19-cv-

                                  15   02724, pursuant to Civil Local Rule 7-11. (Dkt. No. 17.) Plaintiffs state that the cases are related,

                                  16   (id. at 2-3) but oppose assigning this matter to Magistrate Judge Sallie Kim. (Id. at 3-4.) Plaintiffs

                                  17   acknowledge that the Norbert case has progressed significantly, but suggest that Magistrate Judge

                                  18   Kim be appointed pursuant to Fed. R. Civ. P. 72 for non-dispositive matters in both this matter and

                                  19   in the Norbert matter. (Id. at 4.) Defendants’ response filed on October 4, 2019 state that they

                                  20   would consent to Magistrate Judge Kim’s jurisdiction for all purposes. (Dkt. No. 18 at 2.)

                                  21          The Court held an initial Case Management Conference on October 7, 2019. (Dkt. No.

                                  22   20.) The Court ordered the parties to file a notice on the docket or by email should the parties

                                  23   agree to consent to Magistrate Judge Kim for all purposes. The Court also set another Case

                                  24   Management Conference to allow time for the parties to consider whether they wished to proceed

                                  25   in front of Magistrate Judge Kim. No such notice of consent was received from the parties, and

                                  26   the subsequently filed Case Management Conference Statement indicates that plaintiffs do not

                                  27   consent to Magistrate Judge Kim. (Dkt. 21 at 2.)

                                  28          On October 21, 2019, the parties attended another Case Management Conference with the
                                   1   Court. (Dkt. No. 22.) After discussion with the parties, the Court set pretrial deadlines, and

                                   2   referred all discovery matters to Magistrate Judge Kim. (Id.)

                                   3          Upon consideration of the administrative motion to relate, the Court declines to relate this

                                   4   case to Norbert. Plaintiffs do not consent to proceed before Magistrate Judge Kim in this matter.

                                   5   The Norbert case is further along than this matter, and any action to relate this case to the Norbert

                                   6   matter would result in judicial inefficiencies.

                                   7          Accordingly, the Motion to Relate Case is DENIED.

                                   8          This Order terminates the motion at Docket Number 17.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 28, 2019

                                  11
                                                                                                    YVONNE GONZALEZ ROGERS
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
